Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



2.	Claim(s) 1- 2, 4, 7, 10, 12-15, 16 and 20 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Juers et al., US 2015/0037579 A1.
	The published patent application issued to Juers et al., teach a hot melt adhesive composition comprising 35-60 wt. % linear alpha olefin made using Ziegler Natta catalyst (abstract, sections 0011-0014, 0034). Juers et al., specifically discloses that amorphous polyolefins produced from Ziegler-Natta catalysis typically have an alpha-olein content greater than 50 wt. % (section 0034). With regard to the claimed monomer, Jurers et al., teach that the alpha-olefins have at least one co-monomer selected from hexene or butene (section 0038). With regard to the second polymer, Juers et al., using from 5-25 wt. % of another block copolymer (section 0012).  Juers et al., teach various compounds/copolymers of polypropylene, ethylene, butylene/butene (section 0051-0057 and 0163).  With regard to the claimed density of the second polymer, Juers et al., teach the claimed density limitation (section 0059). The Examiner considers the recitation of “no greater than” to include zero wt. %, and teach that the composition is substantially free from oil and plasticizers (section 0078-0082). Juers et al., teach using less than 10 wt. % or less of wax (e.g., oil) (section 0015). Juers et al., does teach various additives and further teach that such additives are added in amount of less than 10 wt. % based on the total weight of the composition (section 0083). Juers et al., teach using the claimed amount of tackifying agent (section 0014). Juers et al., teach the composition has the claimed viscosity (section 0042). With regard to the claimed wax, Juers et al., teach the claimed wax (section 0071-0072). 
3.	Claim(s) 1-2, 4-9 and 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al., US 20190382631.
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	The published patent application issued to Gu et al., teach a hot melt adhesive composition comprising a first amorphous alpha-olefin copolymer derived from propylene and least one other monomer wherein said alpha-olefin copolymer has a viscosity ranging from 750-50000 cPa (abstract). Gu et al., teach that the further includes monomers of butene or hexene (section 0024). Gu et al., teach that the composition further comprises a second poyolefin polymer derived from ethylene or propylene, a tackifying agent and a liquid plasticizer such as the claimed oil (abstract and section 0042).  Said second polymer has a viscosity no greater than 10000 cPa (section 0013). Said second polymer includes propylene-butene (section 0031). Said second polymer is derived from single site catalyst such as metallocene catalysts (section 0033). Said alpha-olefin copolymer can be prepared using a non-single site catalyst such as Ziegler Natta catalyst (section 0026). Said alpha-olefin copolymer and second polymer have a viscosity of no greater than .90 g/cm3 (section 0023 and 0030). The amount of the alpha-olefin ranges from 20-50 wt. % (section 0008). The amount of the second polymer ranges from 5-100 wt. % (section 0032). The amount of tackifying agent ranges from 5-15 wt. % (section 0046). The amount of plasticizer ranges in amount from 10-35 wt. % (section 0044). Gu et al., further teach adding wax such as the claimed Fischer Tropsch waxes in amount of 1-10 wt. % (section 0050). With regard to the claimed disposable article, Gu et al., teach using the hot melt adhesive composition to join various films/fabrics to form disposable articles such as diapers (section 0055-0056). Gu et al., teach that the hot melt adhesive composition exhibits the claimed static peel (section 0019). 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Juers et al., US 2015/0037579 A1 and Gu et al., US 20190382631 as applied to claim 1 above and further in view of Quinn et al., US 6582829. 
	The cited prior art of Juers et al., and Gu et al., teach adding a tackifying agent to the hot melt adhesive composition. However, the patent issued to Quinn et al., teach that wax can be used to reduce the viscosity and provide a relatively tack free adhesive composition. As such, the Examiner is of the position that a person of ordinary skill in the art would recognize that the hot melt adhesives of either Juer et al., and Gu et al., can be formulated with wax rather than a tackifying agent for the purpose of producing a resin that doesn’t have tack (column 8, 65-column 9, 5). 
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789